Citation Nr: 1544180	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-33 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle sprain.

2.  Entitlement to an initial disability rating in excess of 30 percent for chronic maxillary sinusitis, secondary to right deviated nasal septum.

3.  Entitlement to an increased disability rating for irritable bowel syndrome (IBS) and colitis, rated currently as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 through September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified during a February 2009 video conference hearing.  A transcript of that testimony is associated with the claims file.

In addition to the claims history outlined in the Board's previous April 2014 decision and remand, the Board notes that in April 2014, it denied a compensable disability rating for fibrocystic breast disease and a disability rating in excess of 10 percent for renal calculi with bilateral hydronephrosis.  The Board also denied the Veteran's claim for a disability rating higher than 10 percent for right deviated nasal septum, but determined that the Veteran was entitled to a separate 30 percent disability rating for chronic maxillary sinusitis that was secondary to the Veteran's deviated septum.  As to the Veteran's claims for higher disability ratings for IBS, the Board determined that the Veteran's IBS was productive of two episodes of colitis and awarded a higher 30 percent disability rating for the period before October 14, 2009, based upon the rating criteria for colitis, under DC 7323.  A disability rating in excess of 30 percent for the Veteran's IBS and colitis was denied for the period from October 14, 2009.  In the same decision and remand, the Board remanded the issue of the Veteran's entitlement to service connection for residuals of a left ankle sprain for further development, to include:  obtaining the records for any additional treatment for the left ankle identified by the Veteran; affording the Veteran a VA examination of her claimed left ankle disability; and readjudication of that issue by the agency of original jurisdiction (AOJ).

Efforts to perform the development ordered by the Board in April 2014 were undertaken.  Nonetheless, in December 2014 the Board determined that a medical opinion regarding the Veteran's left ankle that was obtained in July 2014 was incomplete.  Accordingly, the Board directed that the issue concerning the Veteran's left ankle be remanded yet again so that an addendum opinion addressing the deficiencies in the VA examiner's July 2014 report could be obtained.  The Board directed also that records for any additional treatment identified by the Veteran be obtained, and after such records and the requested addendum opinion were obtained, that the issue be readjudicated by the AOJ.

While efforts to comply with the Board's remand instructions were underway, the Veteran sought appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, counsel acting on behalf of the Veteran and the VA Secretary (the parties) filed a Joint Motion for Partial Remand.  In their motion, the parties preserved for appeal only the issues of the Board's denials of a disability rating in excess of 30 percent for sinusitis and a disability rating in excess of 30 percent for IBS and colitis over the entire appeal period.  As bases for their motion, the parties argued that the Board erred in failing to address and consider evidence in the record of sinus surgeries and symptoms including purulent discharge in applying the applicable rating criteria.  As to the issue concerning the Veteran's IBS and colitis, the parties argued that the Board similarly failed to consider and address evidence in the record indicating malnutrition and vitamin deficiencies.

The parties' joint motion was granted by the Court in a May 2015 order.  Hence, the issues of the Veteran's entitlement to a disability rating in excess of 30 percent for sinusitis and for IBS and colitis are returned to the Board for proceedings consistent with the joint motion.

Concurrent with the above, efforts to perform the development directed by the Board as to the Veteran's claimed left ankle disability have been performed.  The matter now returns to the Board for its de novo consideration as to that issue also.

As a final preliminary matter, the Board observes that a new VA Form 21-22 appointing Robert W. Legg to act as the Veteran's representative was filed in June 2015.  The Board recognizes this change in the Veteran's representation.

As noted in the prior December 2014 remand, the issue of whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD) was raised in an October 2014 letter, and that issue was referred to the AOJ for development and adjudication.  As this matter has remained in an appellate status before the Court and the Board, the AOJ has not had the opportunity to address that issue.  For that reason, the Board still does not have jurisdiction over it and refers the matter again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran had pes planus that pre-existed her enlistment into active duty service and also sustained a left ankle sprain during service.

2.  The Veteran has current left ankle instability, plantar fasciitis, and residuals of left peroneal tenosynovitis that were not caused by, related to, or aggravated by her in-service left ankle sprain.

3.  It is clear and unmistakable that the Veteran's current left ankle instability, plantar fasciitis, and residuals of left peroneal tenosynovitis are unrelated to the Veteran's pes planus.

4.  For all periods relevant to this appeal, the Veteran has had frequent and recurring chronic maxillary sinusitis that necessitated extensive surgery in October 2006 for bilateral revision ethmoidectomy; revision maxillary antrostomy with mucous membrane removal and revision; sinusotomy revision with control of chronic frontal sinusitis; and bilateral sphenoidectomy with mucous membrane removal to correct refractory sinusitis; and, has necessitated frequent and regular medical treatment for chronic symptoms that include headaches, earaches, sinus pain, inability to breathe normally, recurrent nosebleeds, discharge, crusting, postnasal drip, sinus polyps, and inflamed sinus tissue.

5.  For all periods relevant to this appeal, the Veteran has had IBS and multiple recurrences of colitis with chronic symptoms that include GERD with regurgitation of fecal matter; cycling diarrhea and constipation; essentially constant stomach pain and cramping; nausea and vomiting; gas and bloating; dysphagia; bloody stool and rectal bleeding; and malabsorption resulting in Vitamin D deficiency, hypokalemia, and hypocalcemia; those symptoms have resulted in general debility marked by frequent hospitalizations, the need for assistance in nearly all of her activities of daily living, and the need for various work accommodations from her employer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left ankle sprain are not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an initial disability rating of 50 percent, and no more, for chronic maxillary sinusitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, DC 6513, General Rating Formula for Sinusitis (2014).

3.  The criteria for a 100 percent disability rating for IBS and colitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, DC 7323 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a pre-rating June 2006 letter notified the Veteran of the information and evidence needed to substantiate her claims for increased disability ratings for deviated nasal septum and IBS, and for service connection for a left ankle disorder.  Consistent with Dingess, the letters also notified the Veteran of the process by which disability ratings and effective dates are assigned.  After affording the Veteran reasonable opportunity to respond, her claims were adjudicated in the Cleveland RO's December 2006 rating decision.  Where the issue concerning the Veteran's entitlement to higher disability ratings for chronic maxillary sinusitis arises out of the RO's initial denial of a higher rating for right deviated nasal septum in the December 2006 rating decision, the notice provided by the June 2006 letter would also apply to the "downstream" issue of entitlement to a higher initial disability rating for chronic maxillary sinusitis.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Her service treatment records, claims submissions, lay statements, VA treatment records, identified and relevant private treatment records, and transcripts from her November 2007 decision review officer (DRO) hearing and February 2009 video conference hearing have been associated with the record.  As will be discussed below, the Veteran was afforded VA examinations of her deviated nasal septum and sinusitis, IBS, and colic in May 2010 and of her left ankle in May 2010 and July 2014.  Addendum opinions to the May 2010 and July 2014 ankle examinations were also obtained in May 2011 and February 2015 respectively.  Those examinations and addendums, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's left ankle disorder and the severity of the symptoms and manifestations associated with her sinusitis, IBS, and colic.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection for Residuals of a Left Ankle Sprain

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for certain listed chronic diseases, which include arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Facts

In support of her claim, the Veteran alleges in her claims submissions that she has had chronic left ankle problems which date back to an in-service left ankle injury sustained in 1982.  She reports current manifestations and symptoms that include pain, instability, pins and needles sensations in her left ankle and foot, and limited ability to walk and exercise.

The Veteran's service treatment records show that a pes planus condition that pre-existed the Veteran's enlistment was noted during a May 1981 enlistment physical examination.  Consistent with the Veteran's assertions, November 1982 records show that the Veteran was treated for a left ankle sprain.  Although x-rays taken at that time indicated a possible bone abnormality in the left tibial metaphysis, subsequent follow-up records show only the diagnosis of left ankle sprain, with no mention of an actual diagnosis of a bone-related condition.  Indeed, service treatment records from December 1982 show that, after four weeks of physical profile with restrictions of walking and weightbearing only as tolerated, the Veteran was able to demonstrate full left ankle motion without any evidence of tenderness or swelling.  Subsequent service treatment records indicate that the Veteran was treated for a right ankle sprain; however, do not indicate any ongoing complaints or findings related to the Veteran's left ankle or foot.  Notably, the Veteran's August 1985 separation examination shows that no ongoing left ankle complaints were reported by the Veteran.  Indeed, a physical examination of the lower extremities was normal.  In sum, the information contained in the service treatment records suggests that the Veteran achieved a full recovery from her November 1982 left ankle sprain.

The post-service treatment records indicate a long and complicated medical history pertinent to the Veteran's left foot and ankle.  According to the record, the earliest post-service complaints concerning her left ankle were reported by the Veteran during VA treatment in August 1987.  At that time, she reported that she had been having left ankle pain over the preceding two days, after she twisted her ankle while jogging.  An objective examination of her left ankle and foot was normal.  X-rays of the left ankle and foot revealed no abnormalities.  The Veteran received a diagnosis of a left ankle sprain.

Subsequent records reflect no further complaints or treatment related to the Veteran's left ankle until January 1995, when she was treated privately for reported left ankle pain.  No information was provided as to the onset or duration of the Veteran's complaints at that time.  Nonetheless, a physical examination of the ankle again indicated good range of motion and x-rays were again normal.

The record shows that the Veteran next reported symptoms in her left foot and ankle during treatment in 1998 at the Ohio State University Medical Center, when she was evaluated and treated for left foot plantar fasciitis, posterior tibialis tendonitis, and Achilles tendonitis.  Once again, an examination of the left ankle performed in August 1998 revealed normal strength and motion.

In May 2005, the Veteran was treated by Dr. D.D. of Max Sports Medicine Institute for complaints of left foot pain.  At that time, the Veteran reported that she had been walking up stairs four or five days previously when she felt a pop in her heel followed by immediate pain that rendered her unable to walk.  During the treatment, she reported ongoing pain along the calcaneal, retro calcaneal, and plantar surface of here foot.  An examination performed at that time revealed exquisite tenderness to palpation over the Achilles tendon and plantar surface.  X-rays revealed minor spurring over the navicular cuneiform joint and other calcaneal joint.  A provisional diagnosis of a small avulsion injury and Achilles tendonitis was rendered.

During follow-up treatment with Dr. D.D. in June 2005, the Veteran demonstrated decreased motion in the left ankle and swelling over the Achilles.  Tenderness remained present on palpation of the Achilles.  At that time, Dr. D.D. provided a vague and general diagnosis of foot and ankle pain with posterior synovitis.  X-rays of the left ankle and foot performed at that time showed no evidence of arthritis, dislocation, or significant joint arthropathy.  A left foot MRI revealed multiple findings that included:  longitudinal split tear of the retromalleolar portion of the peroneus brevis tendon; mild tendinopathy of the inframalleolar portion of the peroneus longus tendon; moderate grade partial thickness tear of the posterior tibialis tendon; moderate fusion tendinopathy of the midportion of the Achilles tendon; moderate grade sprain of the calcaneonavicular ligament; mild remote sprains of the anterior talofibular ligament, calcaneofibular ligament, and anterior tibiofibular ligament; mild plantar fasciitis; and small focus of mild subchondral edema in the superior aspect of the lateral talar dome suggestive of a mild osteochondral injury in that region.  Apparently based on those radiological findings, Dr. D.D. provided a more specific diagnosis of plantar fasciitis in July 2005.

In August 2005, the Veteran was seen by Dr. T.H.L. for ongoing left heel and plantar fascia pain.  Notably, the Veteran reported at that time that the described pain had been present since May 2005, when she suffered an acute injury while walking.  A recent MRI was reviewed and interpreted as showing a peroneus brevis tear.  A physical examination revealed tenderness to palpation over the insertion of the plantar fascia and calcaneus.  Tightness was noted over the calf area as well.  Pain was also noted over the peroneal tendons, as well as swelling along the tendon sheath.  Once again, x-rays of the left ankle were normal.  Dr. T.H.L. diagnosed left peroneal tendon tear and left plantar fasciitis.  Ultimately, the Veteran elected to pursue surgical treatment, and later that month, underwent surgery to repair the left peroneal tendon.  Subsequent VA and private treatment records dated through November 2005 show that the Veteran received post-surgical physical therapy to alleviate reported pain in her left heel and at the top of her left foot.

The Veteran returned to Dr. T.H.L. in February 2006 with complaints of ongoing left plantar and heel pain.  On examination, Dr. T.H.L. noted that the Veteran's foot was pronated with a collapsed longitudinal medial arch.  Demonstrated gait was antalgic.  Pain was noted over the sinus tarsi and over the posterior tibial tendon and tarsal tunnel region into the plantar fascia and heel.  Pressing on the central portion of the plantar fascia was productive of a shooting pain into her heel.  The Veteran was placed in a cast and instructed to remain nonweightbearing for four weeks.

A left ankle MRI performed in March 2006 at the Ohio State University Medical Center revealed peroneus longus tendinopathy and strains involving the lateral collateral ligament structures of the left ankle.  During follow-up treatment at that facility in April 2006, the Veteran reported left foot pain located in the back half of her foot and ankle.  Physical and neurological examinations of the left foot were normal.  Once again, demonstrated ankle motion was within normal limits.  X-rays of the left ankle showed a first metatarsal Lisfranc fracture.

In a July 2006 letter, Dr. T.H.L. stated that he had been following the Veteran for left posterior tibialis tendonitis and left ankle instability.  He opined that the Veteran's left ankle condition was related to her in-service ankle injury.  As rationale, he observed simply that the Veteran did not have ankle problems prior to her enlistment into service, but has had ongoing problems in the lower left extremity since her active duty service.  Notably, Dr. T.H.L. did not mention or address the Veteran's twisting injury while jogging in August 1987 or the May 2005 acute injury sustained by the Veteran while walking.

In March 2007, the Veteran was seen again by Dr. D.D., this time for reported left ankle pain.  According to the Veteran, she had difficulty walking and required a wheelchair for long distances.  An examination of the left ankle at that time revealed the presence of swelling on the lateral malleolus and loss of ankle motion.  There was tenderness to palpation over the anterior talo-fibular ligament.  Stability tests were positive for anterior drawer and talar tilt.  A left ankle sprain diagnosis was rendered.

In an August 2007 letter, Dr. D.D. added that upon review of treatment records dating back to 1982, to include the treatment records from Dr. T.H.L., it was his opinion that the Veteran's chronic ankle weakness and instability have existed since her original injury during service.  Similar to Dr. T.H.L.'s July 2006 opinion, he also did not address the Veteran's jogging injury in August 1987 or the May 2005 acute walking injury.  Also, Dr. D.D. did not address the acute injury reported to him by the Veteran in August 2005.  Finally, although the records reviewed by Dr. D.D. would appear to include a review of the Veteran's service treatment records, he did not address the significance of the absence of objective left ankle findings or subjective left ankle complaints in the Veteran's separation examination.

In November 2008, the Veteran was followed again by Dr. D.D. for left ankle pain.  At that time, the Veteran reported another intervening injury, this time sustained four days before when she twisted her foot while walking.  A physical examination of the ankle again revealed full and normal motion but this time indicated decreased motor strength.  Swelling was noted over the lateral malleolus and palpation over the anterior talo-fibular ligament was productive of tenderness.  X-rays of the left ankle revealed well-maintained joint spaces and no evidence of fracture or dislocation.  Again, Dr. D.D. diagnosed a left ankle sprain.

During a May 2010 VA examination, the Veteran reported to the examiner that she sustained a left ankle sprain during service and that she was required to remain on crutches for six weeks followed by physical therapy for six weeks.  The Veteran alleged that she has had residual weakness in her ankle since that time, and as a result, re-injured her ankle later in a slip and fall incident.  Upon review of the claims file, the VA examiner recites a medical history that is essentially consistent with that noted above.

During physical examination, the Veteran demonstrated a normal gait without the assistance of any ambulatory aids.  Palpation over the ankle was productive of slight tenderness over the lateral malleolus area; however, there was no evidence of effusion or redness.  Demonstrated ankle motion included dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  X-rays of the ankle revealed no major bony or joint abnormalities.

The examiner diagnosed a left ankle sprain, but opined that the Veteran's left ankle instability and tendon damage was not related to her in-service injury.  In that regard, the examiner noted that the Veteran did not seek treatment for her left ankle until 1994, approximately 12 years after her in-service sprain in 1982.  In a May 2011 addendum, the examiner elaborated that the apparent absence of treatment between the Veteran's in-service 1982 left ankle sprain and 1994 was significant because it was consistent with the conclusion that the Veteran's left ankle symptoms started several years after her discharge from service.

In May 2014, the Veteran returned to Max Sports Medicine Institute for evaluation of her left ankle instability.  At that time, she continued to report that her left ankle instability had been chronic and ongoing since her in-service injury in 1983.  By history, she reported that she has been issued orthotics to stabilize her ankle but eventually was required to undergo a left ankle reconstruction in 2005.  She reported that post-surgically she has had ongoing instability in her left ankle.  An objective examination of the left ankle performed during the Veteran's visit revealed positive anterior drawer and positive talar tilt tests which are indicative of left ankle instability.  Remaining aspects of the examination were normal and showed that the Veteran had full range of motion, full weightbearing, was able to perform heel and toe raises, and did not have tenderness over the left foot and ankle.

Pursuant to the Board's remand, the Veteran was afforded a VA examination of her left ankle in July 2014.  On review of the claims file, the examiner noted the Veteran's history of in-service left ankle sprain in 1982 and commented that the in-service injury was treated with physical therapy and "got better."  In that regard, the examiner noted that the Veteran did not have subsequent left ankle problems during service and that after her separation, developed left foot pain around 1994.  The examiner noted also that the Veteran was diagnosed subsequently with left peroneal tenosynovitis and underwent surgery to treat that condition in 2005.  Consistent with the history outlined above, the examiner also noted that there were several references in the record to post-service left foot injuries sustained while jogging, falling, and hitting objects.  Regarding her current symptoms, the Veteran reported pain, weakness, instability, and occasional swelling in her left ankle.

An examination of the left ankle revealed pain on palpation over the left ankle.  Demonstrated left foot motion was full and pain free and included left plantar flexion to 45 degrees and left ankle dorsiflexion to 20 degrees.  Repetitive motion of the left foot was not productive of any loss of motion or other functional loss.  Demonstrated muscle strength was full.  Contrary to earlier stability tests, anterior drawer and talar tilt tests for instability in the ankle joint were normal.  No evidence of ankylosis was observed.  X-rays of the left ankle were normal.

The examiner diagnosed left ankle sprain sustained in 1982 and current plantar fasciitis and status-post left peroneal tenosynovitis.  He opined that the Veteran's in-service ankle sprain did not contribute to cause her current tenosynovitis or plantar fasciitis.  Although mindful of the Veteran's assertions that she had left ankle problems that dated back to her in-service injury, the examiner noted that no complaints related to the left ankle were noted previously in her previous claims filed in 1987, 1992, and 1995.

In a February 2015 addendum opinion, the July 2014 VA examiner reviewed the claims file again and opined that the Veteran's pre-service pes planus was not aggravated during service.  As rationale, the examiner noted that there was no evidence of in-service aggravation.  The examiner opined further that the Veteran's current plantar fasciitis and status-post residuals of left peroneal tenosynovitis was not caused by or due to the Veteran's pes planus, noting that pes planus is not known to cause or aggravate plantar fasciitis and/or peroneal tenosynovitis.  The examiner also opined that it is clear and unmistakable (i.e., undebatable) that the Veteran's plantar fasciitis and residuals of left peroneal tenosynovitis are completely unrelated to her pes planus.  Overall, the examiner stated, the Veteran does not have any current manifestations or residuals associated with her pes planus.

	B.  Analysis

Overall, the evidence in the record shows that the Veteran did have a pre-existing pes planus condition and sustained a left ankle sprain during service in 1983.  Post-service treatment records show that she has current left ankle instability, plantar fasciitis, and residuals associated with left peroneal tenosynovitis that required surgery in August 2005.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims noted that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information in the record.  Although in this case the Veteran has alleged specifically entitlement to service connection for residuals associated with left ankle sprain, the evidence shows a long, eventful, and complicated medical history involving the Veteran's left ankle and foot marked by varying diagnoses and overlapping symptoms and treatment.  Under the circumstances, the Board is of the opinion that it is compelled to consider, in addition to whether left ankle instability is related to the Veteran's active duty service, whether diagnosed plantar fasciitis and residuals associated with left peroneal tenosynovitis are also related in some way to the Veteran's active duty service.

Subject to the above, and as already noted, the service treatment records show that the Veteran had a pre-existing pes planus condition that was noted during her enlistment examination.  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due merely to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Here, the evidence shows clearly and unmistakably that the Veteran's current left ankle and foot conditions were not aggravated or caused by the Veteran's pre-existing pes planus condition.  In that regard, the service treatment records do show in-service treatment for a left ankle sprain in 1983, but make no reference to chronic foot pain or other problems associated with pes planus, either before or after the 1983 sprain injury.  As noted above, the separation examination makes no mention of any objective findings in the foot; indeed, the Veteran denied expressly having any foot trouble.  Such evidence is simply not consistent with a finding that there was in-service aggravation of pes planus or the onset during service of left ankle instability, plantar fasciitis, or left peroneal tenosynovitis.  In addition, the July 2014 VA examiner has expressed, in an uncontradicted February 2015 opinion, that it is clear and unmistakable that there is no etiological relationship between the Veteran's current foot conditions and her pre-existing pes planus.  As rationale, he explains that pes planus is not understood as being a cause of plantar fasciitis or left peroneal tenosynovitis.  As the February 2015 opinion appears to be consistent with the medical community's current knowledge, the medical history shown in the record, and moreover, is not contradicted by any other opinion in the record, the Board finds that opinion probative and persuasive.  For those reasons, the Board concludes that the Veteran's left ankle instability, plantar fasciitis, and left peroneal tenosynovitis are not aggravated by, caused by, or otherwise related to the Veteran's pre-service pes planus.

Similarly, the Board finds that the evidence does not show a relationship between the Veteran's current left foot and ankle conditions and any injury or illness sustained during her active duty service, to include the 1983 in-service left ankle sprain.  As noted above, the service treatment records do not show ongoing complaints related to her left ankle or foot after her initial course of treatment following the 1983 injury.  In conjunction, the Board notes again that the Veteran's separation examination did not reveal any ongoing abnormalities in the Veteran's left foot or ankle.  Perhaps more important, the Veteran expressly denied having any ongoing symptoms or problems related to her left foot and ankle.  In sum, the service department records show that the Veteran's in-service left ankle sprain was resolved at the time that she was separated from service.

Having noted the above, the Board notes further that the record shows no new complaints or findings related to the left ankle until August 1987, at which time, the Veteran reported the onset of left ankle pain only two days before after sustaining a twisting injury while jogging.  Notably, a physical examination and radiological studies of the Veteran's left ankle at that time were normal, which would seem to contradict any assertion that she had tendon or other structural abnormality in her ankle or foot at that time.  The subsequent record shows that the Veteran sustained various other acute injuries to her left ankle, including a contusion in May 1991 after striking her left foot, popping in her heel followed by immediate foot pain in May 2005, and another twisting injury to her left ankle while walking in November 2008.  Notably, the evidence shows that repeated examinations and radiological studies performed after the May 2005 incident revealed numerous positive findings in the left foot and ankle that were diagnosed as plantar fasciitis, peroneal tendon tear, and tenosynovitis.  Those post-May 2005 findings stand in stark contrast to essentially negative radiological findings prior to the May 2005 incident.  The foregoing chronology shown in the record appears to indicate that the onset of the Veteran's plantar fasciitis and left peroneal tenosynovitis was in 2005, after the Veteran's acute May 2005 injury.  In that regard, the record is indeed consistent with the negative opinion rendered by the VA examiner in the February 2015 addendum.

The Board is mindful of the positive opinions rendered in July 2006 by Dr. T.H.L. and in August 2007 by Dr. D.D; however, finds that those opinions are incomplete.  In that regard, Dr. T.H.L. bases his opinion upon the rationale that the Veteran did not have ankle problems prior to his enlistment into service but has had ongoing problems in her lower left extremity since leaving service.  Although that simplified chronology is accurate, Dr. T.H.L. does not consider or address the fact that the Veteran was apparently asymptomatic in her left ankle and foot after initial treatment in 1983 and at the time of her separation from service in September 1985.  Similarly, he does not address the significance of the absence in the record of any subjective complaints or objective findings in the Veteran's left ankle or foot prior to her twisting injury while jogging in August 1987.  Indeed, it is unclear from his opinion as to whether Dr. T.H.L. was even aware that the Veteran was asymptomatic during service after initial treatment in 1983 or that she suffered an intervening twisting injury to her left ankle in August 1987.  Notably, Dr. T.H.L. also did not discuss the significance of the absence of any radiological findings prior to the May 2005 injury that apparently necessitated her treatment with his office; nor did he mention or discuss the significance of the May 2005 injury.  In sum, where Dr. T.H.L.'s opinion appears to be inconsistent with the history and chronology shown in the record, the absence of any discussion of the points highlighted above bring into question the credibility of his July 2006 opinion.

Similarly, the positive opinion rendered by Dr. D.D. in August 2007 states simply that the Veteran's chronic ankle weakness and instability have existed since her original injury during service.  Notably, Dr. D.D. mentions that he did have the opportunity to review the records from Dr. T.H.L. and other notes dating back to 1982.  Although the Board construes this as meaning that the Dr. D.D. reviewed the claims file as it existed at the time, to include the Veteran's service treatment records, his opinion is lacking in the same way as Dr. T.H.L.'s opinion.

To the extent that the opinions rendered by Dr. D.D. and Dr. T.H.L. appear to rely on the Veteran's subjectively reported medical history; namely, that she has had chronic left ankle problems that date back to her in-service injury, the Board finds that the Veteran's assertions of continuity and chronicity are neither credible nor probative.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Veteran is certainly competent to report the onset, duration, and quality of her observed symptoms.  As such, she is competent to assert that she has had chronic symptoms in her left ankle since her in-service injury.  To the extent that she may be found credible, her assertions of continuity and chronicity of the symptoms in her left ankle can establish a nexus between her current left foot and ankle conditions and her in-service injury.

Nonetheless, the Veteran's assertions made during her post-service treatment, VA examinations, lay statements, and hearing testimony that she has had ongoing and continuous left ankle problems since service are inconsistent with her express denial of left foot and ankle problems during her separation examination.  In view of that key inconsistency, the Veteran's current assertions of continuity carry grave credibility concerns.  As such, the Board is not inclined to assign significant probative weight to those assertions.  Thus, to the extent that Dr. D.D. and Dr. T.H.L. rely on the Veteran's assertions of continuity in forming their opinions, those opinions are not based on sound rationale or evidentiary basis.

As the Veteran's representative acknowledges in written arguments dated August 24, 2015, the Board's duty includes assessing the credibility and probative value of evidence in the record; provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; as true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical opinions that are based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and are not entitled probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Significantly, the Court has expressly declined to adopt a rule that affords greater probative weight to the opinion of the veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri, 4 Vet. App. at 471-73.

In view of the deficiencies in the rationale provided by Dr. D.D. and Dr. T.H.L., and, the apparent fact that their opinions are based upon an inaccurate history provided by the Veteran, the Board is not inclined to assign significant probative weight to those opinions.  Rather, the Board is inclined to assign far greater probative weight to the other evidence in the record, to include the chronology and history shown in the service treatment records and post-service treatment and radiological records, to include the negative opinions expressed in the May 2010 and July 2014 VA examination reports and the corresponding May 2011 and February 2015 addendums.

Finally, to the extent that the Veteran has alleged in her lay statements, claims submissions, and hearing testimony that some type of etiological relationship exists between her current left foot and ankle conditions and her active duty service, the Board notes that laypersons generally are not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As noted above, lay evidence may be sufficient to establish a medical diagnosis or the existence of an etiological relationship in instances where the disease or disability at issue is with "unique and readily identifiable features" that is "capable of lay observation."  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also, Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  In that context, as discussed above, the Board does not find the Veteran's assertions of continuity probative and concludes that those assertions are insufficient to establish a nexus.

Subject to the same, even if the Veteran could be construed as being credible in her assertions, the Veteran would not be competent to offer a specific diagnosis, nor is she competent to offer a probative opinion as to the complex question of whether current conditions in her left foot and ankle are related etiologically to the distant in-service sprain in 1982.  Indeed, that medical question is complicated in this case by not only the distance in time from the Veteran's in-service injury, but also by the Veteran's multiple post-service injuries and complex medical history and chronology.  In view of the same, the Board does not assign any probative weight to even general assertions by the Veteran that her current conditions are related in some way to her active duty service.

Overall, the evidence does not show that the Veteran's current left ankle instability, plantar fasciitis, and left peroneal tenosynovitis are caused, aggravated by, or related in any other way to her active duty service.  Similarly, the evidence does not clearly and unmistakably show that the Veteran's pre-service pes planus was aggravated or worsened by her active duty service.  Accordingly, service connection for residuals of a left ankle sprain is denied.  Again, the Board is cognizant that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

II.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the disability rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Chronic Maxillary Sinusitis

In its April 2014 decision and remand, the Board considered the issue of the Veteran's entitlement to a disability rating higher than 10 percent for a right deviated nasal septum.  Upon review of the record, the Board determined in the analysis that the criteria for a disability rating higher than 10 percent was not met under the applicable criteria for rating the Veteran's deviated nasal septum.  It determined, however, that the record showed that the Veteran had chronic maxillary sinusitis that was secondary to her right deviated nasal septum.  Accordingly, the Board granted a separate 30 percent disability rating for chronic maxillary sinusitis pursuant to the General Rating Formula for Sinusitis (Sinusitis Formula).  38 C.F.R. § 4.97, DC 6513, General Rating Formula for Sinusitis.  That award was effectuated in a May 2014 rating decision that assigned an effective date of May 22, 2006 for the sinusitis rating.

The Veteran appealed the disability rating assigned by the Board for her sinusitis to the Court.  As discussed above, that issue now returns to the Board for consideration, subject to the parties joint motion.  In the joint motion, the parties argued that the Board failed to address and consider evidence in the record that the Veteran had undergone multiple sinus surgeries and experienced symptoms including purulent discharge, headaches, and sinus pain.  For that reason, the parties essentially assert that the Board misapplied the criteria under the Sinusitis Formula and that the Veteran may be entitled to a higher disability rating for her sinusitis.

The Sinusitis Formula, a 30 percent disability rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note accompanying the Sinusitis Formula defines an incapacitating episode as one that requires bed rest and treatment by a physician.

Mindful of the foregoing, the Board now turns to the evidence.  During private treatment at Max Sports Medicine Institute in January 2006, the Veteran complained of nasal congestion and drainage that had been ongoing for the past three or four weeks.  She also reported that she was having sinus pressure over the maxillary and frontal sinuses and headaches.  An examination at that time revealed mild tenderness over the maxillary and frontal sinuses.  The nasal mucosa was red and edematous with purulent discharge.  Acute sinusitis was diagnosed.

In March 2006, the Veteran returned with complaints of intermittent but increasingly more frequent nosebleeds.  She also complained that her nose was constantly running.  Consistent with the Veteran's complaints, an examination revealed friable nasal mucosa and bleeding areas.

The following month, in April 2006, the Veteran returned to Max Sports Medicine Institute complaining of chronic nasal congestion, drainage, sinus pressure, headaches, and minimally productive coughing.  Notably, a physical examination revealed that the Veteran's septum was midline.  The maxillary and frontal sinuses were tender to palpation.  A CT study of the sinuses revealed findings consistent with chronic sinusitis in the maxillary and ethnoid sinuses with polyp.  The Veteran was diagnosed again with acute sinusitis.

An examination performed at Ohio ENT Surgeons in May 2006 revealed hypertrophic and obstructed inferior turbinates.  A rhinoscopy revealed thickened inflamed tissue in the middle meatus bilaterally.  The Veteran was diagnosed at that time with inferior turbinate hypertrophy, chronic maxillary and ethmoid sinusitis with small mucous retention cysts, and hyperossification in the ethmoids bilaterally.

In October 2006, the Veteran returned to Max Sports Medicine Institute for treatment of breathing problems which she felt were due to her allergies and asthma.  She denied having any major flare-ups or hospital visits due to her breathing problems.  A physical examination revealed nasal congestion and post-nasal drip.  Later that month, the Veteran underwent endoscopic sinus surgery for bilateral revision ethmoidectomy; revision maxillary antrostomy with mucous membrane removal and revision; sinusotomy revision with control of chronic frontal sinusitis; and bilateral sphenoidectomy with mucous membrane removal to correct refractory sinusitis.

In her April 2007 NOD, the Veteran asserted that she had a history of multiple sinus surgeries and that she was currently unable to breathe through her nose.  She also reported that she had a hole between the two sides of her septum and that she was having repeated sinus infections.

During an October 2007 visit to Ohio ENT Surgeons, the Veteran continued to report ongoing episodes of sinusitis which were treated previously with three courses of antibiotics.  She stated that she was able to tell that an episode of sinusitis was coming on because she had increased thickening and production of mucous through her nose.  Indeed, she stated during the October 2007 treatment that she felt as though a sinus infection was coming on at that time.  A physical examination revealed mild congestion with thick mucus along the posterior pharyngeal wall that was greenish in color.  Once again, the Veteran was diagnosed with developing sinusitis on top of a significant chronic refractory and chronic sinusitis.

During January 2008 treatment at Max Sports Medicine Institute, the Veteran continued to report nasal congestion, clear drainage, headaches, earaches, sore throat, and cough that had been present for the past 10 days.  Left maxillary and frontal sinuses were tender to palpation.  Nasal mucosa was again red and edematous with scant purulent discharge.  Once again, the Veteran was diagnosed with sinusitis.

During follow-up treatment in March 2008, the Veteran reported having nasal congestion with yellowish drainage, nonproductive cough, sinus pressure and headaches, sore throat, and low grade fever with chills and sweats.  An examination at that time revealed similar findings to those noted during her previous January 2008 visit.  The Veteran was diagnosed with another episode of sinusitis.

During her February 2009 hearing, the Veteran testified that she was having frequent nosebleeds and sinus infections.

During her May 2010 VA examination, the Veteran reported constant left-sided nasal drainage and obstruction, with occasional nosebleeds that occurred three or four times per week.  Consistent with the previous treatment records, she stated that she had repeated episodes of sinusitis marked by thick and purulent discharge, postnasal drip, headaches, and sinus pain.  She reported that these episodes occurred five or six times per year and required antibiotic therapy.  She stated that she was prescribed bed rest during the initial episodes and stated that these episodes of sinusitis were incapacitating over the first two days of onset.  She denied being on oxygen or a respirator and also denied having any recent hospitalization or surgical intervention.  Overall, she reported that she missed six or seven days of work per year due to her sinusitis.

On examination, blood clots were noted in the superior angle of the left nares.  Left-sided maxillary tenderness was also observed during the examination.  There was no evidence of postnasal drip or abnormalities of the soft palate.  X-rays of the sinuses were normal.

The evidence shows that the Veteran has had recurring episodes of chronic sinusitis that occur approximately five or six times a year.  The record shows that the Veteran's chronic sinusitis necessitated surgery in October 2006 for bilateral revision ethmoidectomy; revision maxillary antrostomy with mucous membrane removal and revision; sinusotomy revision with control of chronic frontal sinusitis; and bilateral sphenoidectomy with mucous membrane removal to correct refractory sinusitis.  The evidence shows also that the Veteran's sinusitis episodes are manifested generally  by symptoms that include headaches, earaches, sinus pain, inability to breathe normally, recurrent nosebleeds, discharge, crusting, postnasal drip, polyps, and inflamed sinus tissue.  The Veteran has reported credibly that each episode of sinusitis is marked generally by the need for approximately two days of bedrest followed by the ability to return to her normal activity level thereafter.  Indeed, the record suggests that the Veteran has required frequent and regular medical treatment for her sinusitis.

In view of the extensive nature of the Veteran's October 2006 sinus surgery and the nature, extent, and severity of her reported and observed sinus symptoms, the Board concludes that the criteria for a maximum schedular 50 percent disability rating under the Sinusitis Formula are met.  For the reasons discussed below, the Board finds no basis in the record to consider the assignment of an extra-schedular disability rating for the Veteran's sinusitis pursuant to 38 C.F.R. § 3.321.  Also, where the evidence appears to indicate that the Veteran's symptoms and resulting impairment have been essentially consistent over the course of the appeal period, the Board finds also that there is no basis to assign staged ratings for the Veteran's sinusitis.

Overall, the symptoms and impairment associated with the Veteran's chronic maxillary sinusitis meet the criteria for a 50 percent disability rating.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

	B.  IBS and Colitis

In the April 2014 decision and remand, the Board determined that the Veteran's IBS had resulted in two episodes of colitis.  It determined further that, although the criteria for a higher rating under the rating code for IBS, DC 7319, were not met, the criteria for a higher 30 percent disability rating under the rating code for ulcerative colitis, DC 7323, were met.  The Board noted that under 38 C.F.R. § 4.114, ratings provided under DCs 7301 through 7329, 7331, 7342, and 7345 through 7348 are not to be combined with each other.  Rather, a single rating is to be assigned under the DC which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  Accordingly, the Board granted a higher 30 percent disability rating for the Veteran's IBS and colitis, pursuant to DC 7323, for the period before October 14, 2009.  The Board determined that the criteria for a disability rating higher than 30 percent were not met under any applicable rating code for the period from October 14, 2009.

On subsequent appeal to the Court, the parties argued in their joint motion that the Board erred in failing to consider and address evidence in the record indicating that the Veteran has had malnutrition, vitamin deficiencies, general debility, and various serious complications over the course of the appeal period.  In view of the same, the parties assert, the question remained whether the Veteran might be entitled, over the course of the entire appeal period, to a disability rating higher than 30 percent under DC 7323.

Under DC 7323, a 10 percent disability rating is assigned for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent rating is warranted for moderately severe impairment, with frequent exacerbations.  A 60 percent disability rating is appropriate for severe impairment, with numerous attacks yearly and with malnutrition, with health only fair during remissions.  A 100 percent disability rating is warranted for pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.

Subsequent to the Board's April 2014 decision and remand, the Veteran submitted a July 2014 statement that was received as a motion for reconsideration in which she argued for a higher disability rating.  Although the motion was denied, the Veteran raised various assertions that are relevant here.  In that regard, she reported that she has had six to eight episodes of colitis, with each episode lasting periods of two to three weeks.  She reported also that she has experienced chronic hypokalemia, hypocalcemia, chronic iron deficiency, and chronic anemia.  She reported other symptoms including frequent bloody stools; dehydration; electrolyte imbalance that caused muscle cramping, spasms, weakness, and low blood pressure; and fatigue.  She related that she required a wheelchair for ambulating and that her husband is required to assist her in many of her activities of daily living.  In terms of occupational functioning, she reported that she was working, but with various accommodations from her employer.  She stated that her IBS and colitis condition has caused her to miss appreciable time from work, including nine months in 2010, and has necessitated frequent periods of hospitalization.

The Veteran's assertions are supported by a July 2014 statement received from her spouse.  In it, the Veteran's spouse attests that the Veteran has severe difficulties walking and has a tendency of falling, as well as other symptoms that include constant heartburn, nausea, vomiting, inability to swallow, constant tiredness, fatigue, and sleeping disorders.  Consistent with the Veteran's assertions, he stated that the Veteran needed assistance with activities of daily living and that he helped her shower, laid out her clothing, cared for their dogs, packed her items for work, helped her get settled at her workspace in her office, and provided her transportation.  He stated also that he performed essentially all of the chores at home, including cooking, cleaning, and laundry.  Also consistent with the Veteran's assertions, he attested that the Veteran worked with accommodations from her employer, which included allowing the Veteran to work from alternate locations, providing supportive furniture, and providing special software and computer equipment.  Finally, he stated that the Veteran is unable to enjoy family leisure activities such as going to amusement parks, movies, camping, and visiting relatives.

In an August 2015 letter, the Veteran's representative raised specific arguments in relation to the Veteran's IBS and colitis.  Specifically, he points out that the evidence shows that the Veteran has had daily interference with her general functioning due to chronic diarrhea symptoms, abdominal pain, and fatigue; malnutrition and vitamin deficiencies due to malabsorption; and anemia noted in January 2004 and March 2012.  The Veteran's representative argued further that the medical history shown in the record is indicative of poor health and general debility.  Hence, the Veteran's representative argued, the Veteran is entitled to a 100 percent disability rating under DC 7323.

Turning to the pertinent medical evidence, the Board notes that the Veteran reported heartburn, diarrhea, and vomiting during private treatment in October 2005 at Ohio Gastroenterology Group.  September 2005 sigmoidoscopy and upper endoscopy studies were reviewed and interpreted as showing erosive esophagitis.  A colonoscopy revealed probable ischemic colitis.  In November 2005, the Veteran returned reporting improvement in her reflux symptoms, with occasional symptoms occurring once every three days, but ongoing diarrhea.

A CT study of the abdomen performed in September 2006 revealed probable tiny renal cysts and colonic diverticulosis.

During October 2006 private treatment with Dr. D.D. of Max Sports Medicine Institute, the Veteran reported ongoing issues related to stomach pain and nausea.  She denied having any change in her bowel movements, burning or change in her stomach, weight loss, or change in her diet.  An abdominal examination was normal.

An upper endoscopy performed later that month at Ohio Gastroenterology Group revealed reflux esophagitis and a large hiatal hernia.  A letter from Dr. V.J.J. of Ohio Gastroenterology Group, also dated October 2006, states that he had been following the Veteran for multiple IBS-related problems that had worsened over the years.  In that regard, Dr. V.J.J. noted symptoms of pain and periodic vomiting of blood and possible fecal matter.  He also noted that the Veteran had frequent episodes of nausea and excessive gas.  Consistent with the foregoing, he also noted a history of GERD, reflux esophagitis, and a large hiatal hernia.  In November 2006, the Veteran returned, complaining of ongoing and chronic diarrhea.  A colonoscopy was normal and a biopsy of a tissue sample taken from the right colon was also normal.

In February 2007, the Veteran returned to Ohio Gastroenterology Group with complaints of abdominal pain, cramping, and variation in her bowel habits.  In that regard, she reported that she was having only one or two bowel movements per day (which was reportedly less than usual) and that she was required to strain more.  She stated that subsequent to those episodes, she had cycles of explosive diarrhea.  A physical examination revealed generalized abdominal tenderness, but no other abnormalities.  A CT scan revealed colonic diverticulosis.  Based upon the foregoing, the Veteran was diagnosed with abdominal pain, diverticulosis, and questionable IBS.

In March 2007, the Veteran underwent an upper gastrointestinal barium examination at Riverside Methodist Hospital.  This study confirmed the presence of a small hiatal hernia which was believed to be attributable to the Veteran's vomiting and IBS.  Notably, the Veteran continued to report diarrhea, constipation, vomiting, and dysphagia during the study.

In an April 2007 letter, Dr. V.J.J. continued to opine that the Veteran's IBS had worsened over the past several years and was manifested by severe cramping, diarrhea, constipation, nausea, and vomiting.  He also noted a history of hemorrhoids, rectal bleeding, gastroesophageal reflux disease (GERD), ischemic colitis, and a large hiatal hernia.  It is unclear, however, as to whether Dr. V.J.J. was attributing those manifestations to the Veteran's IBS.

In her April 2007 NOD, the Veteran asserted that she experienced worsening symptoms which included rectal bleeding, chronic and explosive diarrhea, hypokalemia, hypocalcemia, regular and severe vomiting, blood in her vomit, and uncontrolled heartburn.  She alleged further that frequent vomiting has resulted in a hernia that required surgical intervention and that she also experiences reflux problems.  She also alleged that her body was not absorbing nutrients from food and that she required supplements.

In July 2007, the Veteran sought VA treatment for the first time for her ongoing gastrointestinal problems.  At that time, she continued to report intermittent abdominal discomfort and bloating; however, denied having any nausea or vomiting at that time.  An abdominal examination was normal.

During her November 2007 DRO hearing, the Veteran reported ongoing diarrhea, constipation, and a previous episode of ischemic colitis.  Laboratory testing performed also that month by Dr. S.R.M. revealed that the Veteran was Vitamin D deficient.  No opinion was given, however, as to the cause of the deficiency.

In her October 2008 substantive appeal, the Veteran reported ongoing vomiting and "bowel emergencies."  In that regard, she reported that she was constantly having bowel movements and alleged further that this was impacting her ability to work.

During her February 2009 video conference hearing, the Veteran continued to report symptoms of nausea, daily vomiting, diarrhea, constipation, rectal bleeding, Vitamin D deficiency, calcium and potassium deficiency, and weight gain to 340 pounds.  She testified further that her body's inability to absorb nutrients caused her to have food cravings, which in turn, led her to gain weight.  Regarding bowel function, she testified that she needed to be aware of where restrooms were located because of ongoing diarrhea and stated again that she had a previous episode of ischemic colitis due to being unable to relieve herself.

During VA treatment from January through March of 2009, the Veteran continued to report lower quadrant abdominal pain that was relieved by bowel movements.  Concerning bowel function, she reported rapid cycling of diarrhea and constipation which occurred on a daily basis.  She stated that there was no correlation between food intake and her diarrhea.  She reported that she occasionally saw specks of blood in her stool.  A physical examination revealed decreased bowel sounds and mild epigastric pain on palpation.  Endoscopy performed in March 2009 revealed 
mild diverticulosis and mild ischemic colitis.

In an April 2009 statement, the Veteran stated that she was contemplating surgery to remove a portion of her large intestine.  She also continued to allege that ongoing reflux problems were attributable to her IBS and also continued to report malabsorption of vitamins and nutrients including Vitamin D, potassium, and calcium.

During VA treatment in July 2009, the Veteran reported two episodes of bloody stool the day before.  She denied having any cramps or dehydration preceding these episodes.

In October 2009, the Veteran reported daily diarrhea spells.  The treating VA physician opined that the Veteran's severe diarrhea spells may be contributing to cause her hypokalemia.  The VA physician opined further that the Veteran had malabsorption (including Vitamin D deficiency, hypokalemia, and hypocalcemia) over the years, due to nausea, vomiting, and rapid small bowel transit.  She noted that the Veteran's rapid gastric emptying caused her to be hungry and that this in turn caused the Veteran to experience weight gain.  However, no opinion was given as to whether other gastrointestinal problems, including tachygastria, GERD, diverticular disease, and hiatal hernia were related to IBS.  During a physical examination, the Veteran weighed 354 pounds.  An examination of the abdomen indicated decreased bowel sounds but no other abnormal findings.

During the May 2010 VA examination, the Veteran reported that she had gained approximately 200 pounds over the last 10 years.  She also reported daily nausea, occasional vomiting, constipation alternating with diarrhea during the day, and a history of diagnosed GERD, dysmotility, hypokalemia, hypocalcemia, episodes of ischemic colitis, and malabsorption.  The Veteran also reported constant abdominal pain and cramping and that she had missed 30 days of work secondary to her IBS over the past year.  She stated that she was able to perform her activities of daily living, but that she felt generalized weakness and had to be held in the shower.  She denied any history of surgery or hospitalization over the past two years.

Physical examination revealed that the Veteran weighed 345 pounds.  Bowel sounds in the abdomen were decreased, but otherwise, the physical examination was within normal limits.  Urinalysis and blood tests were performed and also did not indicate any abnormalities.  A full gastrointestinal laboratory workup was not performed after consultation with the Veteran's treating clinician on the basis that the Veteran had a history of extensive gastrointestinal workup and had planned gastrointestinal surgery in June 2010.  X-rays of the abdomen were normal.  The examiner opined that the Veteran's IBS was productive of severe symptoms which included diarrhea alternating with constipation and constant abdominal stress.  The examiner opined further that the Veteran's ischemic colitis, hypokalemia, and malabsorption were all attributable to IBS; however, concluded that the Veteran's dysmotility and hiatal hernia are not related to IBS.

A June 2010 letter from Dr. D.D. of Max Sports Medicine Institute expressed that he has followed the Veteran for many years for IBS, and that the Veteran has had a history of difficulty with absorption, resulting in vitamin deficiency and electrolyte imbalances.  He stated, however, that her condition is currently under good control.

On review of the claims file, the evidence does show that, over the course of the entire appeal period, the Veteran has experienced IBS and multiple recurrences of colitis.  Those conditions have been manifested by chronic symptoms that include GERD with regurgitation of fecal matter; cycling diarrhea and constipation; essentially constant stomach pain and cramping; nausea and vomiting; gas and bloating; dysphagia; bloody stool and rectal bleeding; and malabsorption resulting in Vitamin D deficiency, hypokalemia, and hypocalcemia.  Overall, the Veteran's treating physicians have remarked that the symptoms associated with her IBS and colitis have worsened over the years.  Indeed, the VA examiner noted in his May 2010 VA examination that the Veteran's symptoms have been severe and productive of constant abdominal stress.

Of significance, the record indicates that the Veteran has been able to maintain her employment despite her severe abdominal and gastrointestinal symptoms.  Interestingly, the Veteran and her spouse have remarked that her work is held in such value by her employers that she has been given various accommodations to allow her to continue to work.  In her July 2014 Motion for Reconsideration, the Veteran stated that she was even permitted to work from her hospital bed.  These assertions and the extent of the accommodations extended by her employer would seem to suggest that the Veteran has been able to maintain a high level of proficiency at her job in spite of her medical problems.

Despite the same, the statements received from the Veteran and her spouse in July 2014 describe credibly severe functional and occupational employment that is consistent with pronounces impairment and general debility.  In that regard, the statements describe that the Veteran is unable to perform independently virtually all of her activities of daily living.  As her spouse attests credibly, she requires assistance bathing and showering and dressing.  She is unable to perform most of the chores around their home.  The medical evidence shows that the Veteran's symptoms hinder her ability to eat.  Although the Veteran is apparently able to maintain her employment, she does require accommodations from her employer, and moreover, requires assistance in being transported to and from work, carrying her work equipment and supplies, and situating herself at her workspace for her work day.  The Veteran and her spouse also report credibly that she is unable to participate in most family leisure activities.

In view of the foregoing, the Board finds that the constellation of symptoms and the extent of functional loss shown in the record is consistent with the assignment of a 100 percent schedular disability rating under DC 7323 for all periods relevant to this appeal.  To that extent also, this appeal is granted.

	C.  Other Considerations

In considering the applicability of the other various provisions of Title 38 Code of Federal Regulations in relation to the Veteran's sinusitis, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the Board finds that the evidence does not show that the Veteran's sinusitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. §3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the Veteran's aforementioned disabilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability level and symptomatology that are attributable to the Veteran's disabilities.  As discussed above, ratings higher than the 50 percent evaluation granted here are available under the rating codes; however, the Veteran's sinusitis has not been productive of the manifestations necessary to warrant those higher disability ratings.  In view of the foregoing, it cannot be said that the available schedular ratings are inadequate for rating the Veteran's sinusitis.

Based on the foregoing, the Board finds that the requirements for an extra-schedular disability rating for the Veteran's service-connected chronic maxillary sinusitis, under the provisions of 38 C.F.R. § 3.321(b)(1), are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board has also considered whether further "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination for sinusitis, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.



ORDER

Service connection for residuals of a left ankle sprain is denied.

Entitlement to a 50 percent initial disability rating for chronic maxillary sinusitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 100 percent disability rating for IBS and colitis is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


